Motion by appellants for a stay, pending appeal, granted on condition that appellants perfect the appeal and be ready to argue or submit it at the September Term, beginning September 10, 1962; appeal ordered on the calendar for said term. Cross motion by respondent to dispense with the printing of her brief, granted. The respondent is directed to file six copies of her typewritten brief and to serve one copy on appellant. The record and appellants’ brief must be served and filed on or before June 25, 1962. Kleinfeld, Acting R. J., Christ, Hill, Rabin and Hopkins, JJ., concur.